Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a flexible hose support member having a plurality of releasably engageable positions, and engaged with the stationary jaw and the moving jaw when the support arm is in the milking position to support the milker unit hose above a floor and passively released from the stationary jaw" in lines 9-12. The limitation requires that the flexible hose support member be passively released, however it is unclear that the flexible hose support member is even restrained. Further, the limitation implies that the flexible hose support member remains engaged with the moving jaw. It should be clarified whether the flexible hose support member is engaged between the stationary jaw and the moving jaw; and whether the flexible support hose member is 
Claim 1 recites the limitation "the milker unit hose is retracted to a milker unit park position" in line 13. The milker unit hose is not positively recited as part of the claimed invention. Thus it is unclear how to determine what the milker unit park position is, if this milker unit park position is the same or different from the support arm parked position, how the retraction relates to the adjustable milker unit hose support, and if the Applicant intends to include the milker unit hose as part of the claimed invention.
Claim 7 recites the limitation "allow the milker unit hose to be supported by a milker unit as the milker unit is retracted to the parked position" in lines 8-9. The milker unit hose is not positively recited as part of the claimed invention. Thus it is unclear and if the Applicant intends to include the milker unit hose and milker unit as part of the claimed invention, if this parked position is the support arm parked position or the milker unit park position as recited in claim 1, and how the retraction relates to the adjustable milker unit hose support. 
Claim 8 recites the limitation "to permit the flexible hose support member to be passively released from the stationary jaw" . It should be clarified whether the flexible hose support member is passively released from both of the stationary jaw and the moving jaw, since the flexible hose support member is engaged with the stationary jaw and the moving jaw in claim 1.
	Claims 2-6 and 9-10 are rejected as being dependent from a rejected base claim.


Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/23/2021, with respect to claims 1-10 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-10 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643